dennis klein petitioner v commissioner of internal revenue respondent docket no filed date p filed a bankruptcy petition in date that the bankruptcy court dismissed in date and p filed a second bankruptcy petition in date months after the bankruptcy court had dismissed his first case two weeks later r issued p a notice_of_deficiency for in date weeks after he filed his second bankruptcy petition and while the second bankruptcy case was still pending p filed a petition in this court for redetermination of the defi- ciency after the bankruptcy court dismissed p’s second bankruptcy case he filed a succession of four more bank- ruptcy petitions-three of which the bankruptcy court has dismissed the latest case his sixth is still pending held pursuant to u s c sec_362 the automatic_stay arising from p’s second bankruptcy petition terminated in date-ie days after p filed that bankruptcy petition the stay therefore did not bar the commencement of p’s deficiency case under u s c sec_362 and this court has jurisdiction to consider p’s deficiency case held further pursuant to u s c sec_362 no automatic_stay arose following p’s third fourth fifth and sixth bank- ruptcy petitions because p had two or more bankruptcy cases dismissed during the year before he filed each of those bank- ruptcy petitions therefore u s c sec_362 does not stay the continuance of this deficiency case dennis klein pro_se frederick c mutter for respondent opinion gustafson judge by a statutory_notice_of_deficiency dated date the internal_revenue_service irs determined a deficiency of dollar_figure in petitioner dennis klein’s verdate 0ct date jkt po frm fmt sfmt v files klein sheila klein v commissioner federal_income_tax with additions to tax totaling dollar_figure pursuant to sec_6651 and of the internal_revenue_code i r c u s c mr klein brought this case pursuant to sec_6213 asking this court to redetermine the deficiency and additions to tax however since date mr klein has filed the following six petitions in the u s bankruptcy court for the middle dis- trict of pennsylvania hereinafter the bankruptcy court five of which that court has dismissed docket no date filed 07-bk-53221 09-bk-08010 10-bk-01012 10-bk-01942 10-bk-02809 10-bk-04614 date date date date date date date dismissed date date date date date - - - because those bankruptcy filings provoke questions about our jurisdiction over this case we ordered the parties to show cause why the case should not be dismissed for lack of juris- diction for the reasons explained below we hold that the automatic_stay imposed by u s c sec_362 does not deprive us of jurisdiction or prevent the continuation of proceedings here mr klein’s first two bankruptcy petitions background on date mr klein filed a bankruptcy peti- tion-apparently his first-under chapter of the bank- ruptcy code the bankruptcy court dismissed mr klein’s first bankruptcy case on date on date-ie seven months after the dis- missal of his first bankruptcy case-mr klein filed a second bankruptcy petition under chapter mr klein did not move the bankruptcy court to issue any order pertaining to the automatic_stay we take judicial_notice of the records of these bankruptcy cases pursuant to rule of the federal rules of evidence the government also did not move the bankruptcy court to issue any order pertaining to the automatic_stay one creditor apparently a bank holding a mortgage on mr klein’s resi- continued verdate 0ct date jkt po frm fmt sfmt v files klein sheila united_states tax_court reports notice_of_deficiency and tax_court petition on date the irs mailed to mr klein the notice_of_deficiency for taxable_year on date ie while his second bankruptcy petition was still pending but more than days after he filed his second bankruptcy petition mr klein filed his tax_court petition commencing this case he is the sole petitioner named in the petition mr klein resided in pennsylvania when he filed his petition with this court mr klein’s third fourth fifth and sixth bankruptcy petitions on date the bankruptcy court dismissed mr klein’s second bankruptcy case filed in date and on the same date mr klein filed his third bankruptcy peti- tion under chapter the bankruptcy court dismissed that third case on date on date mr klein filed his fourth bankruptcy petition under chapter on date the bankruptcy court dismissed that fourth case and denied a motion to reconsider the dismissal of his third case and on the same date mr klein filed his fifth bankruptcy petition the bankruptcy court dismissed the fifth case on date and mr klein filed his sixth chapter petition on date the bankruptcy trustee has filed a motion to dismiss that sixth case for failure_to_file a complete list of creditors but as far as we know the sixth case is still pending discussion proceedings in this case overlap with bankruptcy pro- ceedings in two significant respects first mr klein filed his petition here in date-after the date filing of his second bankruptcy petition and before the bankruptcy court dismissed that second case in date second mr klein’s sixth bankruptcy petition filed in date is dence moved for relief from the automatic_stay filing the motion more than days after mr klein filed his second bankruptcy petition the bankruptcy court did not rule on the bank’s motion for relief but effectively terminated the automatic_stay when it dismissed the second case altogether in date see u s c sec_362 429_f3d_16 1st cir under u s c sec_362 a bankruptcy filing does not operate as a stay of the issuance to the debtor by a governmental_unit of a notice of tax_deficiency consequently the propriety of the irs’s issuance of the notice_of_deficiency is not in question here verdate 0ct date jkt po frm fmt sfmt v files klein sheila klein v commissioner apparently still pending these overlaps raise questions about the automatic_stay provisions of the bankruptcy law i the general_rule under u s c sec_362 the filing of a bankruptcy petition- operates as a stay applicable to all entities of- the commencement or continuation of a proceeding before the united_states tax_court concerning the tax_liability of a debtor who is an individual for a taxable_period ending before the date of the order for relief under this title emphasis added thus as a general_rule the filing of a bankruptcy petition gives rise to an automatic_stay that bars the commencement or continuation of a tax_court suit if nonetheless a petition is filed with the tax_court after a bankruptcy petition has been filed then the automatic_stay bars commencement of the tax_court suit in that circumstance the tax_court lacks jurisdiction over the deficiency proceeding and must dismiss the case 84_tc_645 if a tax_court petition is timely filed before the bank- ruptcy petition is filed then the automatic_stay bars the continuation of the tax_court case and proceedings in the tax_court normally are stayed until the case is closed or dis- missed or a discharge is granted or denied see u s c sec_362 or the stay is lifted by the bankruptcy court see u s c sec_362 the automatic_stay generally prevents the commencement or continuation of any proceedings in this court-thereby vesting in the bankruptcy court the discretion to control the adjudication of tax_liabilities the bankruptcy court either can maintain the stay and redetermine the liability itself see u s c sec_505 or can lift the stay and allow a tax_court case to proceed 96_tc_895 this fosters judicial economy by avoiding duplica- tive adjudication the provisions in u s c sec_362 and that terminate a stay or keep it from going into effect thereby create the possibility of duplicative proceedings in the tax_court and the bankruptcy court a circumstance that does not appear to be present here however in such an instance both parties in the tax_court case would also be parties in the bankruptcy case and they would therefore have the opportunity to advise each court that the other court continued verdate 0ct date jkt po frm fmt sfmt v files klein sheila united_states tax_court reports mr klein filed his tax_court petition during the pendency of his second bankruptcy suit if the automatic_stay provision applied at that time then we lack jurisdiction over this case consequently we must decide whether a stay arising from his second bankruptcy petition barred the commencement of this tax_deficiency case in date and deprived this court of jurisdiction or whether instead an exception to the automatic_stay prevented its operation here if commence- ment of this case was not barred we must decide whether the pendency of that second bankruptcy suit or any of the subsequent four suits bars the continuation of this case ii exceptions to the automatic_stay the general_rule of u s c sec_362 is subject_to two pertinent exceptions given in sec_362 and the exception in paragraph is simpler to analyze and it provides a helpful prelude to the more complex provision in paragraph we therefore take these provisions out of numerical and logical order to discuss first paragraph a two petitions dismissed within the previous year title u s c sec_362 provides that- if a single or joint case is filed by or against a debtor who is an individual under this title and if or more single or joint cases of the debtor were pending within the previous year but were dismissed other than a case refiled under sec_707 the stay under subsection a shall not go into effect upon the filing of the later case emphasis added this exception to the automatic_stay applies when there have been cases within the previous year dis- missed when that prerequisite is met the statute provides simply and without condition that the automatic_stay shall not go into effect upon the filing of any bankruptcy petition within a year of those dismissals assuming that we are not deprived of jurisdiction by the second bankruptcy petition discussed below in part ii b this provision preempts the automatic_stay that otherwise would have arisen upon the filing of mr klein’s third fourth fifth and sixth bankruptcy petitions in the previous year to each of mr klein’s third through sixth bankruptcy peti- intended to address the tax issues-and it would presumably be in the parties’ interest to do so verdate 0ct date jkt po frm fmt sfmt v files klein sheila klein v commissioner tions the bankruptcy court had dismissed two or more of his prior cases see table supra p before mr klein filed his most recent bankruptcy petition-his sixth filed in date-the bankruptcy court had dismissed four of his petitions in the previous year consequently under u s c sec_362 the automatic_stay did not go into effect as the result of the filing of mr klein’s third fourth fifth and sixth bankruptcy petitions in february march april and june of and those petitions did not bar the continuation of this suit thus proceedings in this case are not currently stayed by the still-pending date bankruptcy petition and we are not barred from continuing our proceedings in this case-if we have jurisdiction to which issue we now turn b a second petition within the preceding year the statute paragraph of u s c sec_362 is somewhat more complicated than the simple rule_of paragraph sec_362 provides if a single or joint case of the debtor was pending within the preceding year period but was dismissed a the stay under subsection a with respect to any_action taken with respect to a debt or property securing such debt or with respect to any lease shall terminate with respect to the debtor on the 30th day after the filing of the later case emphasis added the legislative_history congress apparently drafted subsection c and of u s c sec_362 separately the so-called exploding stay of paragraph appeared first in h_r 105th cong entitled the bankruptcy reform act of intro- duced date and paragraph first appeared eight months later in the house conference_report to h_r on date see h rept pincite h conf rept pincite see also laura b bartell staying the serial filer-interpreting the new exploding stay provisions of sec_362 of the bankruptcy code am bankr l j the house judiciary committee explained in that some debtors file successive bankruptcy cases to take advan- verdate 0ct date jkt po frm fmt sfmt v files klein sheila united_states tax_court reports tage of successive automatic stays and prevent creditors from pursuing actions against their property and proposed that new bankruptcy code sec_362 would remedy this problem by terminating the automatic_stay in cases filed by an indi- vidual debtor if his or her prior case was dismissed within the pre- ceding year in the subsequently filed bankruptcy case the automatic_stay terminate sec_30 days following the filing_date of the case unless the court upon request of a party in interest grants an extension h rept pincite emphasis added the senate judiciary committee explained in that many of the worst bankruptcy system abuses involve debtors who repeatedly file petitions in bankruptcy for the sole pur- pose of abusing the automatic_stay and that the proposed statute contains restrictions on repeat filers such that if a bankrupt has filed for bankruptcy before and that case was dismissed the bankrupt will not get the benefit of the auto- matic stay s rept pincite the relevant portions of u s c sec_362 and enacted in the bankruptcy abuse prevention and consumer protection act of publaw_109_8 119_stat_75 are identical to the statute proposed in and passed by congress in but vetoed by president clinton see bartell am bankr l j pincite in the house judiciary committee stated that in order to discourage bad faith repeat bankruptcy filings the act amends sec_362 of the bankruptcy code to terminate the automatic_stay within days in a chapter or case filed by or against an indi- vidual if such individual was a debtor in a previously dismissed case pending within the preceding one-year period h rept part pincite all these descriptions of the effect of u s c sec_362 include little nuance or qualification and they thereby imply that the provision was to have a broad effect this legislative_history thus may suggest that congress intended the reach of u s c sec_362 terminating the stay in some circumstances to be as broad as the reach of sec_362 preempting the stay in other cir- cumstances but sec_362 uses different language which we now analyze verdate 0ct date jkt po frm fmt sfmt v files klein sheila klein v commissioner the application of u s c sec_362 to defi- ciency litigation when mr klein filed his second bankruptcy petition in date his prior petition had been in the words of the statute pending within the preceding 1-year period and had been dismissed only seven months earlier in date thus meeting the conditions for this exception to the stay however u s c sec_362 does not declare circumstances in which the automatic_stay never goes into effect but rather provides that the stay terminate s after a time ie days and only in certain respect s that is the language congress used in sec_362 employs several with respect to phrases not present in the broad descriptions in the legislative_history see supra part ii b and not used in the simple and unconditional lan- guage of sec_362 see supra part ii a we must therefore decide whether those phrases narrow or qualify the termination in any sense relevant here in particular this provision terminates the stay with respect to any_action taken with respect to a debt and does so with respect to the debtor that language prompts two questions whether a tax_court deficiency_suit is an action taken with respect to a debt and whether terminating the stay with respect to the debtor permits a tax_court deficiency_suit to go forward we answer those questions in the affirmative a a ction taken with respect to a debt the bankruptcy code defines debt as liability on a claim u s c sec_101 and defines claim as a right to payment whether or not such right is reduced to judg- ment liquidated unliquidated fixed contingent matured unmatured disputed undisputed legal equitable secured or unsecured id sec_101 a tax_liability is an amount of tax the taxpayer owes to the united_states 321_us_281 even title u s c sec_362 provides that within those days a party in interest may move the bankruptcy court to extend the stay further but no such motion was filed title u s c sec_362 also provides that the stay terminates with respect to any_action taken with respect to property securing such debt or with respect to any lease emphasis added but we need not determine the effect of these property and lease provisions rather we need only decide whether sec_362 terminates the stay imposed on tax_court proceedings by sec_362 verdate 0ct date jkt po frm fmt sfmt v files klein sheila united_states tax_court reports though unassessed tax_liabilities are deemed due and owing at the close of the taxable_year 829_f2d_828 9th cir affg tcmemo_1986_223 the government has a right to payment for tax liabil- ities and for bankruptcy purposes a tax_liability is thus a liability on a claim and hence a debt as of the end of the taxpayer’s taxable_year taxpayers file deficiency cases in this court to obtain prepayment judicial redetermination of the tax_liability determined by the irs our decision results in a precise determination of the amount the taxpayer owes the govern- ment for each tax and period at issue ie the debt becomes judicially liquidated we hold therefore that a tax_court deficiency case is an action taken with respect to a debt for purposes of u s c sec_362 b t erminate with respect to the debtor the provision at issue applies inter alia to stays arising from actions taken with respect to a debt which we have held includes a tax_court deficiency case but it terminates the stay with respect to the debtor emphasis added the bankruptcy courts have interpreted this latter phrase in two different ways but neither approach restricts the termi- nation of the automatic_stay on the commencement or continuation of a debtor’s tax_court deficiency case some of the courts interpreting with respect to the debtor note that u s c sec_362 in enumerating which actions are stayed differentiates between the debtor prop- erty of the debtor and property of the estate in specifying the duration of the automatic_stay paragraphs and of sec_362 distinguish between acts against property of the estate the stay continues so long as property remains property of the estate and all other acts the stay continues until the case is closed or dismissed or until a discharge is granted or denied the language with respect to the debtor in u s c sec_362 has therefore been an occasion for some bankruptcy courts to differentiate between the debtor prop- erty of the debtor and property of the estate see eg jumpp v chase home fin llc bankr verdate 0ct date jkt po frm fmt sfmt v files klein sheila klein v commissioner b a p 1st cir holding that the automatic_stay termi- nates as to the debtor personally and as to his non-estate property but that the stay persists as to property of the bankruptcy_estate other courts do not see those distinctions implicated in sec_362 see eg in re daniel bankr bankr n d ill holding that the auto- matic stay terminates completely as to a serially filing spouse but remains in force as to a newly filing spouse however a tax_court case does not involve property- either estate property or the debtor’s non-estate property rather tax_court cases are in personam actions for redeter- mination of the debtor’s tax_liability therefore we need not decide whether against debtor also encompasses any in rem actions to proceed with a tax_court deficiency_suit it is enough that action is permitted with respect to the debtor emphasis added even though the bankruptcy courts dis- agree about the scope of the termination as is described above none of those courts raises any question whether u s c sec_362 terminates the automatic_stay with regard to in personam actions see in re daniel supra pincite describing four possible interpretations of stay termination with respect to the debtor all of which termi- nate the stay on in personam actions nothing in the statu- tory language or the legislative_history suggests less than complete termination as to the debtor we hold that the redetermination of a tax_liability in a deficiency case is an action taken with respect to a debt that proceeds with respect to the debtor it follows that if the automatic_stay with respect to any_action taken with respect to a debt is terminated with respect to the debtor by u s c sec_362 then the stay imposed by sec_362 on the commencement and continuation of a tax_court deficiency case is terminated conclusion congress intended a broad remedy to debtors’ abuses of the automatic_stay in bankruptcy and it enacted u s c sec_362 and to effect that remedy because the exception in sec_362 does apply to tax_court defi- ciency cases the stay arising from mr klein’s date bankruptcy petition terminated in date-before verdate 0ct date jkt po frm fmt sfmt v files klein sheila united_states tax_court reports the date filing of the petition in this case-and did not bar the commencement of this case under sec_362 the subsequent bankruptcy petitions do not impede the continuation of his case the automatic_stay of sec_362 therefore did not deprive us of jurisdiction and does not bar further proceedings in this case to reflect the foregoing an appropriate order will be issued f verdate 0ct date jkt po frm fmt sfmt v files klein sheila
